Citation Nr: 9926654	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98-16 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for flat 
feet.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel



INTRODUCTION

The veteran's active military service extended from March 
1968 to August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 letter and an August 1998 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.  The July 1998 
letter informed the veteran that his claim for service 
connection for flat feet had previously been denied in a 
final decision and to reopen his claim he must submit new and 
material evidence.  The August 1998 rating decision found 
that the veteran had not submitted new and material evidence 
to reopen his claim for service connection for flat feet.  


FINDINGS OF FACT

1.  An October 1973 Board decision denied the appellant's 
claim for service connection for flat feet.

2.  No medical evidence has been presented since the October 
1973 Board decision which is relevant to whether there was an 
increase during service in the severity of the veteran's pre-
existing flat feet beyond the natural progress of the 
condition and which is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The October 1973 decision of the Board denying service 
connection for flat feet is final.  38 U.S.C.A. § 7103 (West 
1991); 38 C.F.R. § 20.1100 (1998).

2.  Evidence received since the October 1973 Board decision 
denying service connection for flat feet is not new and 
material, and the veteran's claim for service connection for 
flat feet has not been reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Law.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (1998).  

Generally, service connection may not be allowed for 
congenital or developmental defects because a congenital 
disorder is not a disease within the meaning of applicable 
legislation referable to service connection.  38 C.F.R. § 
3.303(c).  However, service connection for a congenital 
disease may be allowed if the circumstances of a particular 
case fall within the following exceptions:  if the congenital 
disorder initially became manifest in service, despite a 
familial predisposition to the disorder; or if a hereditary 
disease has manifested symptoms prior to service, but 
progresses during service at a greater rate than normally 
expected.  VAOGCPREC 67-90 (July 18, 1990); see also Monroe 
v. Brown, 4 Vet. App. 513 (1993).

Service connection may also be established on the basis of 
aggravation.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), 3.304, 3.306 (1998).  A preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (1998).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b) 
(1998).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  

In Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
(formerly the United States Court of Veterans Appeals) 
provided a standard, adopted from a district court decision 
pertaining to social security benefits, for determining 
whether evidence submitted by a claimant was "new and 
material".  See Chisholm v. Secretary of Health & Human 
Services, 717 F. Supp. 366, 367 (W.D. Pa. 1989).  Although a 
definition of new and material evidence at that time recently 
had been promulgated by VA, the Court stated that the VA 
regulation was not "inconsistent" with the standard 
articulated in Chisholm and that the standard in Chisholm was 
"clearer and more easily applied".  Colvin, 1 Vet. App. at 
174.

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that the Court 
overstepped its judicial authority in failing to defer to the 
interpretation of the term "new and material" set forth by 
VA in its own regulation, and adopting instead "a definition 
of materiality from an entirely different benefits scheme -- 
the administration of social security benefits."  Hodge v. 
West, 155 F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1998).  
Therefore, the Federal Circuit overruled the Colvin test for 
the purposes of reopening claims for the award of veterans' 
benefits.  Hodge, at 1361.

The standard previously adopted by the Court in Colvin, and 
more fully defined and explained in subsequent decisions of 
the Court, required the Board to perform a two-step analysis 
when a veteran seeks to reopen a final decision based on new 
and material evidence.  Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  First, the Board must determine whether the 
evidence presented or secured since the last final 
disallowance is "new and material."  Ibid; see also 
Edenfield v. Brown, 8 Vet. App. 384, 389-90 (1995) (en banc) 
(holding that a denial on the merits and a determination that 
a claim is not well grounded both constitute a 
"disallowance" of a claim).  If it is, the Board must then 
reopen the claim and review the new evidence "in the context 
of" the old to determine whether the prior disposition of 
the claim should be altered.  Manio, 1 Vet. App. at 145; 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991).

The Court held that step one of the Manio two-step process, 
the determination of whether the evidence is new and 
material, involves three questions.  Evans v. Brown, 9 Vet. 
App. at 283.  The first question is whether the newly 
presented evidence is actually "new" in the sense that it 
was not of record at the time of the last final disallowance 
of the claim and is not merely cumulative of other evidence 
of record.  Ibid.; Struck v. Brown, 9 Vet. App. 145, 151 
(1996).  The second question is whether the evidence is 
"probative" of the "issue at hand."  Evans, 9 Vet. App. at 
283.  Evidence is "probative" when it "tend[s] to prove, 
or actually prov[es] an issue."  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), citing BLACK'S LAW DICTIONARY 1203 
(6th ed. 1990).  Determining what the "issue at hand" in a 
case is depends on the specified basis or bases for the last 
disallowance of the claim.  Evans, 9 Vet. App. at 284.  The 
third question is whether, in light of all of the evidence of 
record, there is a reasonable possibility that the outcome of 
the claim on the merits would be changed.  Dolan v. Brown, 
9 Vet. App. 358, 361 (1996); Evans, 9 Vet. App. at 283.  
Affirmative answers to both "materiality" questions are 
required in order for "new" evidence to be "material."  
Ibid.; Blackburn v. Brown, 8 Vet. App. 97, 102 (1995).  

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (1998) (final emphasis added).  After 
reviewing the portion of the regulation emphasized above and 
considering the portion of the Colvin test requiring that 
"there must be reasonable possibility that that new 
evidence . . . would change the outcome" of the prior final 
decision in order to be considered "material" evidence, the 
Federal Circuit stated,

There is no indication that the test for 
materiality adopted by the Secretary was 
similarly intended to focus on whether 
the new evidence will affect the outcome 
of the ratings decision.  Although the 
regulation does require that the new 
evidence be "so significant that it must 
be considered in order to fairly decide 
the merits of the claim," 38 C.F.R. 
§ 3.156(a), it is not clear to what 
extent this addresses the final ratings 
decision rather than emphasizes the 
importance of ensuring that the 
evidentiary record is complete before a 
ratings decision is made.

Hodge, 155 F.3d at 1363.  The Federal Circuit considered an 
explanation that had accompanied the proposed regulatory 
amendment which added the definition in 
section 3.156(a) and concluded,

This passage suggests that the purpose 
behind the definition was not to require 
the veteran to demonstrate that the new 
evidence would probably change the 
outcome of the claim; rather, it 
emphasizes the importance of a complete 
record for evaluation of a veteran's 
claim.

Hodge, 155 F.3d at 1363.  The Federal Circuit also stated,

We certainly agree with the Court of 
Veterans Appeals that not every piece of 
new evidence is "material"; we are 
concerned, however, that some new 
evidence may well contribute to a more 
complete picture of the circumstances 
surrounding the origin of a veteran's 
injury or disability.

Hodge, 155 F.3d at 1363. 

If the newly presented evidence is not "new," the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material," in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails 
on that basis and the inquiry ends.  See Evans, at 286 
(holding that "new" evidence was not relevant to and 
probative of a nexus between the claimed psychiatric disorder 
and an inservice injury or disease which was the "issue at 
hand" in the case, and therefore the "new" evidence was 
not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

Recently, in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), the Court held that the two-step process set out in 
Manio v. Derwinski, 1 Vet. App. at 145, for reopening claims 
became a three-step process under the Federal Circuit's 
holding in Hodge, supra:  VA must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
also Winters v. West, 12 Vet. App. 203 (1999) (en banc).  
Although prior to Hodge a conclusion that new and material 
evidence had been presented necessarily meant that the 
reopened claim was well grounded, the Court stated in Elkins 
that the Federal Circuit in Hodge effectively "decoupled" 
the relationship between determinations of well-groundedness 
and of new and material evidence by overruling the 
reasonable-possibility-of-a-change-in-outcome prong of 
Colvin, supra.  There is no duty to assist in the absence of 
a well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) cert. denied, sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).

II.  Factual Background

The veteran was originally denied service connection for flat 
feet (pes planus) in an April 1972 rating decision.  The RO 
noted that medical records showed he had deformities of the 
feet at age 10, was treated for pes planus with arch supports 
during service, and that this was not aggravated during 
service.  Service connection was granted however for stress 
fracture of the heels.  The Board confirmed the pes planus 
denial on appeal in an October 1973 decision noting that pes 
planus existed prior to military service and did not increase 
in severity during service.

The veteran was treated at the VA Foot/Shoe Clinic in January 
1990 with a complaint of foot pain.  X-ray examination showed 
mild bilateral pes planus deformity.  He continued to receive 
treatment for his foot problems at the VA Medical Center 
(VAMC) on an outpatient basis where he was noted to have poor 
foot hygiene.  In June 1998, he requested that his claim for 
service connection for pes planus be reopened, stating that 
he had been having a lot of trouble with his feet, including 
calluses, arthritis and spurs on his heels.  He stated that 
he had had five infections in his feet and had received all 
of his treatment at the VAMC.  The RO denied the veteran's 
claim to reopen in an August 1998 rating decision noting that 
records of his treatment at the VAMC were negative for 
findings concerning flat feet which could be related to the 
veteran's military service.

III.  Analysis

Initially, the Board observes that the last final denial of 
the appellant's claim for flat feet the October 1973 Board 
decision.  Since this denial, the appellant has submitted 
essentially only current records of medical treatment in 
support of his claim to reopen.  Although he has repeated his 
contentions in written arguments to the RO, this evidence is 
cumulative and duplicates evidence previously considered.  It 
is therefore not new.  Additionally, the Board notes that 
while lay testimony is competent to establish the occurrence 
of an injury, it is not competent to provide a medical 
diagnosis of or the etiology of his pes planus.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); Moray v. Brown, 5 
Vet. App. 211 (1993) (lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 
38 U.S.C.A. § 5108); Chavarria v. Brown, 5 Vet. App. 468 
(1993) (an appellant's own recitations of her medical history 
do not constitute new and material evidence sufficient to 
reopen her claim when this account has already been rejected 
by VA).  

The Board will therefore examine the VA outpatient treatment 
records as the only new evidence.  This is considered new 
because it was not before the Board when it denied service 
connection for pes planus in the October 1973 decision.  
While this evidence may be new it is not material in the 
sense of being relevant to and probative of the issues at 
hand in this case.  In determining the "issues at hand" in 
this case, the Board will look at the specified bases for the 
prior denial.  

The specified basis for the October 1973 denial was the 
failure to show an increase in severity during service, or 
aggravation of the veteran's pre-existing pes planus.  This 
relates to the second of the three elements of a well 
grounded claim for service connection.  (A claim for service 
connection for a disorder typically involves three issues or 
"elements":  (1) a current disability; (2) incurrence or 
aggravation of a disease or injury in service; and (3) a 
causal nexus between the current disability and the disease 
or injury incurred or aggravated in service.  Evans, at 284; 
Caluza v. Brown, 7 Vet. App 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996)).  The Board concludes 
that medical evidence is required to show aggravation during 
service because this involves questions of medical fact 
requiring medical knowledge or training for resolution.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

The VA records of outpatient treatment do not bear upon the 
issues at hand.  The post service medical records refer to 
current complaints and problems and do not discuss the status 
of the veteran's pes planus during service.  Specifically, 
there are no medical indications that the veteran's 
preexisting pes planus increased in severity or was 
aggravated during service.  

The Board notes that although the RO stated that the new 
evidence did not present a reasonable possibility that it 
would change the prior decision, which was the Colvin 
standard rejected by the Court in the Hodge case (discussion, 
Part I, supra), it is clear that RO denied the veteran's 
petition to reopen solely because none of the newly submitted 
evidence was relevant to the basis upon which the claim was 
previously denied.  Because the test for relevance, under 
both the old Colvin and current Hodge standards, requires, in 
effect, that the evidence bear directly upon the specific 
matter under consideration, and the RO has rejected this, the 
case need not be remanded to the RO for application of the 
new standard under Hodge.

IV.  Conclusion

Based on the applicable law, regulations and Court decisions, 
the additional evidence received since the October 1973 Board 
decision is not new and material and does not provide the 
required evidentiary basis to reopen the appellant's claim.  
The Board's October 1973 decision denying service connection 
for pes planus remains final.  See Hodge, 155 F.3d 1356 
(1998); 38 U.S.C.A. §§ 5108, 7103 (West 1991); 38 C.F.R. 
§ 3.156, 20.1100 (1998).

Where new and material evidence has not been submitted to 
reopen a finally denied claim, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, but VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Graves v. Brown, 8 
Vet. App. 522, 524-25 (1996); Robinette v. Brown, 8 Vet. App. 
69, 78 (1995).  Here, unlike the situation in Graves, the 
veteran has not put the VA on notice of the existence of any 
specific, particular piece of evidence which is not only 
relevant to his claim for service connection for pes planus 
but which is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (1998).  Accordingly, the Board concludes that VA did 
not fail to meet its obligations under 38 U.S.C.A. § 5103(a) 
(West 1991).

The benefit of the doubt doctrine need not be applied in the 
situation where an appellant has not fulfilled the threshold 
burden of submitting new and material evidence to reopen a 
finally disallowed claim.  Annoni v. Brown, 5 Vet. App. 463 
(1993). 



	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for flat feet, 
that benefit remains denied.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals

 

